Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  June 3, 2016                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  153471(17)                                                                                    Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  STEVE LIVNEH, HENVIL CORPORATION, LTD,                                                        Joan L. Larsen,
                                                                                                          Justices
  LICAN DEVELOPMENTS, LTD, REVITA
  HEALTH CORP., and REVITA TECHNOLOGIES,
  INC.,
            Plaintiffs-Appellants,
                                                               SC: 153471
  v                                                            COA: 331556
                                                               Oakland CC: 2012-126038-NM
  COHEN LERNER & RABINOVITZ, P.C., d/b/a
  COHEN LERNER RABINOVITZ WITUS,
             Defendant-Appellee.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee to file a sur-reply
  is GRANTED. The sur-reply submitted on May 25, 2016, is accepted for filing.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 3, 2016